--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 
Rental Agreement
(Translation)
 
 
Property Landlord: Yonggan Fang
 
Tenant: Shandong Jiajia International Freight & Forwarding Co., Ltd. Lianyungang
Branch
 
Both parties have agreed on the following property leasing terms and entered
this agreement for execution.
 
 
1.
Property Landlord leases its own housing property located at: China Logistic
Mansion, Suite 804 to Tenant for use. The construction area of the property is
110 square meters.

 
 
2.
The annual rent for the property is RMB 30,000 (with internet access provided).
The rental term commences on March 15th, 2013 and ends on March 14th, 2014. The
tenant is required to pay the landlord the annual rent RMB 30,000 in cash by
April 10th 2013.

 
 
3.
During the term, the landlord shall take responsibility for the following :

 
 
1)
the property in good condition for tenant’s use

 
 
2)
Regular check on the property and its attachments and bearing expenses for
regular maintenance

 
 
3)
If landlord plans to sell or pledge the property, he/she should notice the
tenant three months in advance.

 
 
4.
During the term, the tenant shall take responsibility for the following:

 
 
1)
Tenant shall get landlord’s written permission before making any remodel to the
property or expansion of equipment use at the expenses of the tenant.

 
 
2)
Tenant is responsible for compensating or repairing the damages to the property
or equipments due to the misuse or other negligent conduct of the tenant

 
 
3)
Tenant shall assist in the regular maintenance and check conducted by landlord
on the property.

 
 
4)
Tenant shall return the property to the landlord upon expiration of the lease.
If the tenant needs to continue to lease this property, the tenant shall
negotiate with the landlord two months before expiration date, and both parties
shall enter a new lease agreement based on negotiation.

 
 
5.
Breach: If either party is unable to perform this Agreement, the other party has
the right to terminate the agreement before the expiration date, and the
defaulting party shall bear the loss incurred; if the tenant doesn’t pay the due
rents or other expense on time, the landlord has right to terminate the
agreement and take back the property; if the tenant does not pay off outstanding
bills, the landlord has right to detain some items of the tenant in the
property.

 
 
6.
If the property and accessories are damaged due to force majeure, either party
has no responsibility for the loss of the counterpart.

 
 
7.
Both parties shall take a consultative approach to solve the dispute during the
lease, if consultations fail, they may file to the court which has jurisdiction
over the prosecution for the legal proceeding.

 
 
8.
This lease agreement has two original copies with identical content. Each party
has one original copy.

 
 
9.
Miscellaneous: The tenant shall pay for the electric bill on time every month.

 
Landlord: /s/ Yonggan Fang
 
Date: March 14, 2013
 
Tenant: Shandong Jiajia International Freight & Forwarding Co., Ltd. Lianyungang
Branch
 
(corporate seal)
 
Date: March 14, 2013
 